DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on March 29th, 2021 has been entered.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
           The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

           Claims 34-36, 38-42, and 44-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (U.S. Publication 2012/0109178) in view of Schaer (U.S. Publication 2004/0082859) and in view of Furihata (U.S. Patent 4,224,929) and in view of Edwards (U.S. Patent 6,405,732).
           Edwards discloses a device (for example see Figure 8A) comprising endoscopic device capable of receiving an endoscope. The endoscopic device comprises a handle, a plurality of working channels (32), and a plurality of elongated members (24) secured at the distal ends and movable to atraumatically engage a wall of a body lumen forming an altered working space in the body lumen (page 2 paragraph 18 and page 3 paragraph 50), wherein the elongated elements are capable of stabilizing a portion of the body lumen including the working space to enhance visualization of the body lumen 
           Regarding the device further comprising a proximal balloon and a distal balloon, Schaer teaches a device (for example see Figure 33) comprising an endoscopic device including a plurality of elongate members (302) moveable to engage a wall of a body lumen forming a working space in the body lumen, wherein the device further comprises a proximal balloon (260a) and a distal balloon (260b) positioned such that the elongate members are between the balloons in order to block off a portion of the body lumen forming an adjustable sealed working space to perform surgical procedures. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the invention of Edwards wherein the device further comprises a proximal balloon and a distal balloon positioned such that the elongate member are between the balloons in view of Schaer in order to block off a portion of the body lumen forming a sealed working space to perform surgical procedure. The invention of Edwards as modified by Schaer discloses a device wherein the size of the working space can be adjusted during a procedure. 
           Regarding the device further comprising an endoscope, Furihata teaches a device (for example see Figure 6) comprising an endoscopic device including a proximal balloon and a distal balloon used to form a sealed working space between the balloons, wherein the device further comprises a first working channel (23) and an endoscope (25) positioned within the first working channel in order to visualize the working space between the balloons. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the invention of Edwards 
           Regarding the device further comprising a working instrument, Furihata teaches a device (for example see Figure 4) comprising an endoscopic device including a proximal balloon and a distal balloon used to form a sealed working space between the balloons, wherein the device further comprises a second working channel (28 and 29) and a working instrument (31) having a distal end extendable through the second working channel and into the working space and movable laterally in order to perform surgical procedures in the working space between the balloons. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the invention of Edwards wherein the device further comprises a working instrument in view of Furihata in order to perform surgical procedures in the working space between the balloons. The invention of Edwards as modified by Furihata discloses a device comprising a second working channel for receiving the working instrument. 
Regarding the device further comprising a control, Edwards teaches an endoscopic device comprising a plurality of elongate members having distal ends, wherein the device further comprises a control on a handle of the device connected to the distal ends such that axial movement of the control pushes the elongate members (see Figures 9a-9b) in order to change the position of the elongate members. It would have been obvious to one having ordinary skill in the art at the time the invention was 
           The invention of Edwards as modified by Schaer as further modified by Furihata as further modified by Edwards discloses a method of using the device as discussed above comprising the steps of inserting the endoscopic device into a body lumen of a patient, wherein the endoscopic device includes an endoscope within the device, moving the elongate members from a first position to a second position to atraumatically engage a wall of the body lumen, and inflating the balloons to limit flow of liquids into the altered working space between the balloons. The method further comprises the step of inserting a working instrument into the altered working space, manipulating a distal end of the instrument in the altered working space, and axially moving a control disposed on a handle of the device to push the elongate members from a the first position to the second position. 
           Claims 37, 43, and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (U.S. Publication 2012/0109178) in view of Schaer (U.S. Publication 2004/0082859) further in view of Furihata (U.S. Patent 4,224,929) further in view of Edwards (U.S. Patent 6,405,732) further in view of Maahs (U.S. Publication 2006/0189845).
           The invention of Edwards as modified by Schaer as further modified by Furihata as further modified by Edwards discloses the invention as claimed except for the endoscope being an articulating endoscope. Maahs teaches a device comprising an endoscopic device further comprising an articulating endoscope in order to visualize the 
           The invention of Edwards as modified by Schaer as further modified by Furihata as further modified by Edwards as further modified by Maahs discloses a method of using the device as discussed above further comprising the step of providing an articulating endoscope configured to move within the altered working space between the proximal and distal balloons. 
           Response to Arguments
Applicant's arguments filed March 29th, 2021 have been fully considered but they are not persuasive. The applicant’s argument that the Edwards reference does not teach a device including a control that pushes the elongate members to the expanded configuration is not persuasive. The control (82) is axially moved as shown in Figure 9b which axially moves a distal ring element (52). The distal ring element is connected to the distal ends of the elongate members such that when the distal ring element is axially pulled by axial movement of the control the distal ring element pushes the distal ends of the elongate members towards the proximal ends causing the elongate members to expand from the first position to the second position. Therefore, the Edwards reference does disclose a device including an axially moveable control that “pushes’ the elongate .
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775